On rehearing, opinion by
Judge Barker.
It is insisted by counsel for appellee that the doctrine of res ipsa loquitur should be applied to this case. But this can not be, as there is evidence showing why the bale fell, and the rule of res ipsa loquitur is only applicable when there is no evidence as to what put in motion the thing that produced the injury, and the cause that produced it is unexplained or unaccounted for. The appellee, who was the only witness in his own behalf as to what took place at the time of the accident, testified time and again that he did not know what caused the bale to fall, although he did say that a good many fellow laborers were at the time hurriedly engaged in taking down and removing these bales, and he did not know whether it fell on account of a jar, or some one pushed it on him.
It is said in the petition for rehearing' that the statement in the opinion that the undisputed evidence was that Fox pushed the bale over that struck appellee is inaccurate, as appellee testified that Fox did not push it over. In his redirect examination appellee was asked: “Will you please tell the jury if, just prior to the time you were injured, he (Fox) was standing upon a bale, and shoved one of the bales over, and in shoving it over he called out, Us it all right?’ or some words like that? A. He did.” In other parts of his redirect, examination he said *580that on his way to the place where he was when the bale fell on him, and when about 25 feet from it, he passed Fox, and did not see him again until after the bale fell. He was asked: “You didn’t, know anything about what occurred, or what Fox did, after you passed him? A. I never seen Fox until after I was hurt- — after I met him above me 20 or 25 feet. Q. After you passed him 20 or 25 feet from this bale, you never saw him again until after you were hurt, sitting on a keg? A. Yes, sir. Q. You don’t know where he was during that time? A. That was the last time I seen him there. I noticed he was with a lot of men coming in and out. They were hurrying them on. ’ ’ But he stated in another part of his direct examination that Fox did not throw or pusji the- bale over, and this question and answer were overlooked in writing the opinion. But, aside from this, it was not material whether the statement of Fox and others that Fox pushed the bale over was contradicted or not, as it is not denied that the bale was caused to fall either by Fox pushing it over, or being jarred out of place in the hurry and confusion of getting the bales out.
The petition for rehearing is overruled.